GRAVES, C. J.
We think no error was committed by the-circuit judge against the statute requiring a certain examination before sentence on plea of guilty. Pub. Acts 1875, p. 140. The case is governed by People v. Coveyou 48 Mich. 353, and Bayliss v. People 46 Mich. 221.
We are referred to the note in People v. Stickney 50 *174Mich. 99, as authority for a contrary view. It is sufficient <to observe that what is there shortly said must have proceeded from some misapprehension, because it is directly opposed to the settled view of the Court as repeated in prepared opinions.
The point suggested that it does not appear that the defendant’s age was ascertained, is not well taken. The intendment is that the circuit judge performed his duty in .that regard, there being nothing to imply the contrary. Matter of Mason 8 Mich. 70.
The judgment is affirmed.
The other Justices concurred.